

114 S1031 IS: WIOA Technical Amendments Act
U.S. Senate
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1031IN THE SENATE OF THE UNITED STATESApril 21, 2015Mrs. Murray (for herself and Mr. Alexander) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Workforce Innovation and Opportunity Act to improve the Act. 
	
 1.Short titleThis Act may be cited as the WIOA Technical Amendments Act.
		2.Amendments to Workforce Innovation And Opportunity Act
 (a)Local workforce development boardsSection 107(i)(1)(B) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3122(i)(1)(B)) is amended by striking the day before the date of enactment of this Act and inserting the day before the date of enactment of the Workforce Investment Act of 1998.
 (b)Performance accountability systemSection 116 of such Act (29 U.S.C. 3141) is amended— (1)in subsection (b)(2)(A)(iv), by striking clause (i)(IV) and inserting clause (i)(VI); and
 (2)in subsection (g), by striking for a program described in subsection (d)(2)(A). (c)State allotmentsSection 132(b) of such Act (29 U.S.C. 3172(b)) is amended, in paragraphs (1)(B)(iv)(I) and (2)(B)(iii)(I), by inserting less than after fiscal year that is.
 (d)Effective dateThe amendments made by this section shall take effect as if included in the Workforce Innovation and Opportunity Act.
			3.Establishment of National Council on Disability
 (a)In generalSection 400(b) of the Rehabilitation Act of 1973 (29 U.S.C. 780(b)) is amended to read as follows:  (b)(1)Each member of the National Council shall serve for a term of 3 years.
 (2)(A)No member of the National Council may serve more than two consecutive full terms beginning on the date of commencement of the first full term on the Council. Members may serve after the expiration of their terms until their successors have taken office.
 (B)As used in this paragraph, the term full term means a term of 3 years. (3)Any member appointed to fill a vacancy occurring before the expiration of the term for which such member's predecessor was appointed shall be appointed only for the remainder of such term..
 (b)Effective dateThe amendment made by this section shall take effect as if enacted 1 day after the date of enactment of the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).